            Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________
                                   :
JONATHAN GARFINKLE,                :
                                   :                  19 Civ. ______
      Plaintiff,                   :
                                   :
v.                                 :
                                   :                  COMPLAINT
THE CONFERENCE ON JEWISH           :
MATERIAL CLAIMS AGAINST            :
GERMANY, INC. and GREGORY          :                  JURY TRIAL REQUESTED
SCHNEIDER,                         :
                                   :
      Defendants.                  :
__________________________________ :

       Plaintiff Jonathan Garfinkle, by his undersigned attorneys, as and for his complaint

against The Conference on Jewish Material Claims Against Germany, Inc. (the “Claims

Conference”) and Gregory Schneider (“Schneider” and collectively, “Defendants”), alleges as

follows:

                                  NATURE OF THE ACTION

       1.       This action arises out of Defendants’ intentional and malicious attempt to destroy

Mr. Garfinkle’s professional reputation and career.

       2.       Mr. Garfinkle has dedicated his career to the service of the country’s less

fortunate residents. Mr. Garfinkle devoted many years of his professional life to Jewish Family

Service of Greater New Haven (“JFS New Haven”), serving as its Executive Director. In or

about February, 2018, Mr. Garfinkle left JFS New Haven and subsequently accepted the position

of Chief Operating Officer of Jewish Community Services of South Florida (“JCS Florida”).
             Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 2 of 20




        3.       Seeking to destroy Mr. Garfinkle’s reputation and career, Defendants used their

considerable leverage in the Jewish services community to force JCS Florida to terminate Mr.

Garfinkle without any legitimate reason or explanation.

        4.       Defendants took this action intentionally, maliciously and without any valid

justification.

        5.       Defendants’ misconduct caused Mr. Garfinkle to suffer significant monetary

losses and inflicted severe emotional distress on Mr. Garfinkle. As a result of the Claims

Conference and Schneider’s malicious conduct, Mr. Garfinkle has been unable to find full-time

employment in his chosen profession.

                                             PARTIES

        6.       Plaintiff Jonathan Garfinkle currently resides in Woodbridge, Connecticut.

During the relevant time period of the Defendants’ misconduct, Mr. Garfinkle lived and worked

in Miami, Florida.

        7.       Mr. Garfinkle holds a Ph.D. in clinical psychology from Yale University, where

he also earned a Master’s Degree in psychology. Mr. Garfinkle earned his Bachelor’s Degree in

psychology from Princeton University, from which he graduated summa cum laude.

        8.       Mr. Garfinkle is a licensed clinical psychologist who has eschewed a potentially

lucrative private practice in order to devote his professional career to public service. Since at

least 1998, Mr. Garfinkle has served the community in leadership roles for various non-profit

human service organizations, including several Jewish Family Services organizations.




                                                  2
            Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 3 of 20




       9.       Throughout his professional career, Mr. Garfinkle has earned a sterling reputation

for competence, integrity, commitment and compassion. He has never been accused of any

professional negligence or misconduct.

       10.      Defendant Claims Conference is a New York not-for-profit corporation with its

principal place of business in New York, New York.

       11.      The Claims Conference is an organization that negotiates with the government of

Germany to obtain payments which it then distributes to Holocaust survivors through agencies

such as JFS New Haven (the “Holocaust Program”). According to its website, the Claims

Conference has paid more than $70 billion to more than 800,000 Holocaust victims since its

founding in 1952.

       12.      Defendant Gregory Schneider is an individual currently residing in New York,

New York. During the period relevant to Mr. Garfinkle’s claims, Mr. Schneider was the

Executive Vice President of the Claims Conference.

                                JURISDICTION AND VENUE

       13.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(2)

because the parties are diverse and the amount in controversy exceeds $75,000, exclusive of

interest and costs.

       14.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because the

Claims Conference’s principal place of business and Schneider’s residence are in the Southern

District of New York.




                                                 3
            Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 4 of 20




                                   STATEMENT OF FACTS

I.           The Holocaust Program

       15.      Mr. Garfinkle served as Executive Director of JFS New Haven from 2009 until in

or around late February, 2018.

       16.      At all times, Mr. Garfinkle faithfully and competently performed his duties as

Executive Director of JFS New Haven.

       17.      During the relevant period, Jewish Family Service of Greater Hartford, Inc. (“JFS

Hartford”) was one of the agencies through which the Claims Conference distributed funds in

connection with the Holocaust Program.

       18.      JFS New Haven was a subsidiary grantee to JFS Hartford, which worked with JFS

Hartford to use Holocaust Program funds allocated by JFS Hartford to provide case management

and other services to Holocaust survivors living in the greater New Haven area.

       19.      The Holocaust Program represented only a small fraction of the services provided

by JFS New Haven during Mr. Garfinkle’s tenure as its Executive Director.

       20.      JFS New Haven employee Joan Sloan was principally responsible for providing

case management services to Holocaust survivors under the Holocaust Program and for

adequately documenting her activities so that JFS New Haven could obtain reimbursement from

the Claims Conference funds administered by JFS Hartford for the time she spent providing such

services.

       21.      During the relevant period, JFS New Haven employee Amy Rashba directly

supervised Ms. Sloan’s work on the Holocaust Program.

                                                 4
         Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 5 of 20




       22.    According to JFS New Haven’s website, Ms. Rashba was promoted to the

position of Chief Executive Officer (“CEO”) at JFS New Haven.

       23.    During the relevant period, JFS New Haven’s Chief Financial Officer (“CFO”),

Rita Vinnitsky, was responsible for reviewing Ms. Sloan’s time sheets and preparing accurate

invoices to be submitted to JFS Hartford in connection with the Holocaust Program.

       24.    According to JFS New Haven’s website, Ms. Vinnitsky remains employed by JFS

New Haven as its CFO.

       25.    Ms. Vinnitsky worked directly with a JFS Hartford employee named Joan

Margolis who was responsible for, among other things, overseeing JFS Hartford’s administration

of the Holocaust Program funds received from the Claims Conference.

       26.    According to JFS Hartford’s website, Ms. Margolis remains employed by JFS

Hartford as its Director of Operations and Community Programs.

       27.    Mr. Garfinkle never saw any JFS New Haven invoices relating to the Holocaust

Program before they were sent to JFS Hartford and was not responsible for reviewing Ms.

Sloan’s weekly time sheets.

       28.    In practice, Ms. Sloan communicated directly with Ms. Margolis concerning the

day-to-day administration of the Holocaust Program and the services provided thereunder at JFS

New Haven.

       29.    Mr. Garfinkle never had any reason to believe that the individuals involved in

monitoring the Holocaust Program—including Mmes. Sloan, Rashba, Vinnitsky and Margolis—




                                               5
            Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 6 of 20




were not properly documenting and confirming that all invoices submitted to JFS Hartford were

accurate.

II.     JFS New Haven’s Audit of the Holocaust Program

        30.      In or about late February, 2018, Mr. Garfinkle left JFS New Haven.

        31.      After Mr. Garfinkle’s departure, JFS New Haven began to conduct an

investigation relating to JFS New Haven’s administration of the Holocaust Program. JFS New

Haven knew at this time that Mr. Garfinkle was not involved in—or aware of—any billing

irregularities with respect to the Holocaust Program.

        32.      On or about Friday, April 13, 2018, Mr. Garfinkle received a letter from a lawyer

representing JFS New Haven notifying him that JFS New Haven had engaged an “experienced

forensic auditor” to review JFS New Haven’s records and demanded that Mr. Garfinkle respond

no later than the next business day (the following Monday, April 16, 2018), to confirm his

availability to meet with JFS New Haven’s counsel and forensic auditor between April 18-26,

2018.

        33.      On information and belief, JFS New Haven’s investigation and audit (the

“Audit”) was focused on billing practices relating to Ms. Sloan’s work in connection with the

Holocaust Program and JFS New Haven’s invoices seeking reimbursement from JFS Hartford

for such work.

        34.      Mr. Garfinkle agreed to meet with JFS New Haven’s representatives as soon as

practicable.




                                                  6
          Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 7 of 20




       35.      On April 26, 2018, Mr. Garfinkle and his counsel met with JFS New Haven’s

counsel and forensic auditor for approximately three hours, during which time Mr. Garfinkle

cooperated fully, answering every question put to him to the best of his knowledge and

recollection.

       36.      During this meeting, Mr. Garfinkle made clear that he had almost no involvement

in overseeing the Holocaust Program and that he relied on Ms. Vinnitsky to ensure that accurate

and properly documented invoices were submitted to JFS Hartford.

       37.      Mr. Garfinkle also made clear that he relied on Ms. Margolis—who interacted

with Ms. Sloan directly—to oversee the program on behalf of JFS Hartford and to keep him

generally informed about the Holocaust Program.

       38.      JFS New Haven’s investigation resulted in a written audit report (the “Audit

Report”) dated May 22, 2018.

       39.      Mr. Garfinkle was not asked to review the Audit Report and did not receive a

copy of the Audit Report until months later.

       40.      JFS New Haven’s counsel subsequently sent the Audit Report to Julianna Peretz,

the Senior Program Officer at the Claims Conference, with an accompanying cover letter dated

May 31, 2018.

       41.      Neither the Audit Report nor JFS New Haven’s correspondence suggest any

intentional misconduct by anyone in connection with JFS New Haven’s administration of the

Holocaust Program; rather, the Audit Report merely identifies issues relating to the




                                                 7
            Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 8 of 20




documentation for certain services provided by Ms. Sloan that were invoiced against the

Holocaust Program funds being administered by JFS Hartford.

          42.   Neither the Audit Report nor JFS New Haven’s correspondence implicate Mr.

Garfinkle in any wrongdoing. In fact, the documents confirm that Mr. Garfinkle had very little

involvement in overseeing the details of JFS New Haven’s billing for the Holocaust Program.

          43.   The cover letter accompanying the Audit Report also notes that audits of JFS New

Haven conducted by the Claims Conference in 2015 and 2017 did not cite any lack of

documentation in connection with the Holocaust Program.

          44.   Mr. Garfinkle had so little involvement in the Holocaust Program that the Claims

Conference’s auditors did not even speak to Mr. Garfinkle during the course of these previous

audits.

III.      Tortious Interference With Mr. Garfinkle’s Subsequent Employment

          45.   After leaving JFS New Haven, Mr. Garfinkle accepted the position of Chief

Operating Officer, Executive Vice President of Jewish Community Services of South Florida

(“JCS Florida”).

          46.   Mr. Garfinkle relocated to Florida and began working at JCS Florida on or about

May 14, 2018 because JCS Florida offered an opportunity for advancement within the

organization. Specifically, JCS Florida’s CEO informed Mr. Garfinkle that he would be retiring

within two years and that Mr. Garfinkle would have the inside track to take over as CEO.

          47.   Pursuant to his written offer letter, Mr. Garfinkle’s annual salary at JCS Florida

was $155,000, plus benefits.


                                                  8
         Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 9 of 20




       48.     JCS Florida receives approximately fifty-percent of its operating funds—almost

$14 million out of a total budget of $28 million—in the form of grants from the Claims

Conference.

       49.     The Defendants knew that if the Claims Conference withheld funds from JCS

Florida, JCS Florida would be forced to substantially curtail its operations. The Claims

Conference and Schneider recognize that they wield tremendous power over smaller entities like

JCS Florida, which largely depend on grants from the Claims Conference to fund their

operations.

       50.     In an effort to derail Mr. Garfinkle’s new job at JCS Florida and ensure that JCS

Florida terminated Mr. Garfinkle, JFS Hartford sent a series of emails to the Claims Conference

regarding Mr. Garfinkle on or around July 25, 2018.

       51.     Initially, Ms. Margolis of JFS Hartford sent to Ms. Peretz of the Claims

Conference a link to the JCS Florida webpage listing its senior staff and noted that “apparently

no one was ever called for a reference from board or staff.”

       52.     Ms. Peretz responded to Ms. Margolis on the same day, writing “Hi Joan, I’m not

sure what this message means. Can you please clarify?”

       53.     Ms. Margolis responded promptly, writing: “That link is to a webpage from the

JCS South Florida website, showing you that Jonathan Garfinkle is their new COO. They have

an $8 million Claims Con budget, and we felt you should know that he is the second in command

at that agency with oversight of that huge budget.”




                                                9
           Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 10 of 20




          54.   At this point in time, Ms. Peretz, the Claims Conference and Schneider were

already in possession of the Audit Report and were well aware that it did not implicate Mr.

Garfinkle in any wrongdoing in connection with the Holocaust Program.

          55.   Notwithstanding this knowledge and without conducting any further investigation

into Mr. Garfinkle’s role with respect to the Holocaust Program at JFS New Haven, Schneider

wrote a letter to Fred Stock, Chief Executive Officer of JCS Florida, dated August 2, 2018, in

order to strong-arm JCS Florida into terminating Mr. Garfinkle (the “CC Letter”).

          56.   In the CC Letter, Schneider stated that “[b]ased upon our prior experience with

another grantee agency that employed Mr. Garfinkle, the Claims Conference is unwilling to

work with Mr. Garfinkle in any capacity. We therefore request that you provide us with a

written assurance that, effective immediately, Mr. Garfinkle will have no interactions or

responsibilities with respect to the Claims Conference 2018 grants or any future grants. This

includes any and all aspects relating to the funds, grant implementation and the Claims

Conference Program.”

          57.   Defendants knew that the CC Letter would result in Mr. Garfinkle’s immediate

termination at JCS Florida, as the CC Letter falsely implied that Mr. Garfinkle had engaged in

misconduct in connection with another grantee agency.

          58.   Defendants knew that Mr. Garfinkle had not engaged in any misconduct and was

not directly involved in the Holocaust Program at JFS New Haven at the time of Schneider’s

letter.




                                                10
         Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 11 of 20




       59.       When confronted by his new employer about the CC Letter, Mr. Garfinkle was

shocked. No one from the Claims Conference, including Schneider, had ever contacted him

about the concerns expressed in the CC Letter or otherwise offered him an opportunity to

understand and rebut the basis for those concerns.

       60.       Mr. Garfinkle asked Mr. Stock to speak to Schneider—with whom Mr. Stock had

a longstanding relationship—to get a better understanding of the concerns that led him to send

the CC Letter.

       61.       Schneider refused to further explain the basis for the CC Letter to Mr. Stock

(despite their relationship) and reiterated that he and the Claims Conference would not allow Mr.

Garfinkle to have any interaction with its funds.

       62.       As a direct result of the CC Letter, JCS Florida terminated Mr. Garfinkle’s

employment on August 9, 2018. The sole reason for Mr. Garfinkle’s termination was the CC

Letter and the Claims Conference and Schneider’s refusal to work with him.

       63.       After Mr. Garfinkle’s termination, Defendants attempted to cover their tracks by

commencing a perfunctory investigation into Mr. Garfinkle’s work at JFS New Haven.

       64.       Defendants’ refusal to work with Mr. Garfinkle has effectively blacklisted him,

foreclosing his ability to continue his career with any Jewish community organization that

interacts with or relies on funding from the Claims Conference.

       65.       Defendants knew that the CC Letter would result in Mr. Garfinkle’s termination

and blacklisting, and they intended those results.




                                                 11
         Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 12 of 20




       66.     At the time that Schneider sent the CC Letter, Defendants both knew that their

supposed concerns about Mr. Garfinkle were false.

       67.     On information and belief, Defendants fabricated the purported concerns set forth

in the CC Letter with the malicious intent of defaming Mr. Garfinkle and interfering with his

employment and business relationship with JCS Florida.

IV.            The Claims Conference and Schneider Dissemble

       68.     Shocked by Defendants’ unwarranted attack on his integrity and the resulting

upheaval in his personal and professional life caused by the CC Letter and his subsequent

termination from JCS Florida, Mr. Garfinkle attempted to resolve Defendants’ unwarranted

involvement in his employment.

       69.     On August 13, 2018, Mr. Garfinkle’s counsel wrote a letter to Schneider

explaining the consequences of the CC Letter and requesting a meeting to discuss Defendants’

concerns before any further damage was done to Mr. Garfinkle’s reputation and professional

prospects.

       70.     Several days later, Mr. Garfinkle’s counsel received a phone call from an attorney

at the Proskauer law firm (“CC Counsel”), counsel for the Claims Conference.

       71.     CC Counsel declined the request for a meeting with Schneider and insisted that

the Claims Conference had ample reasons to send the CC Letter. When asked to explain such

reasons, CC Counsel referenced the Audit Report which, he contended, provided evidence that

Mr. Garfinkle was aware of and/or responsible for alleged billing improprieties in connection

with the Holocaust Program.


                                               12
         Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 13 of 20




       72.     Despite multiple requests, CC Counsel declined to provide the Audit Report to

Mr. Garfinkle and suggested that Mr. Garfinkle obtain the materials from other sources.

       73.     CC Counsel did provide a letter addressed to the Claims Conference, Schneider

and JFS Hartford dated April 9, 2018 which was signed by Linda Caplan, JFS New Haven’s

President and Ms. Rashba as its Acting Executive Director.

       74.     This letter, which did not mention Mr. Garfinkle or accuse him of any

wrongdoing, informed Defendants that JFS New Haven believed that it had “submitted

inaccurate invoices to JFS [Hartford] with respect to case management work” on the Holocaust

Program.

       75.     The April 9, 2018 letter further stated that JFS New Haven had “reason to believe

that [it] billed for hours of time that Ms. Sloan did not spend on the program” and that JFS New

Haven was “researching the scope of this problem.”

       76.     Because the April 9, 2018 letter did not mention Mr. Garfinkle and merely

suggested that JFS New Haven was investigating the billing issue raised in the letter, Mr.

Garfinkle’s counsel sought additional information from CC Counsel and again requested a copy

of the Audit Report.

       77.     On a follow-up call with Mr. Garfinkle’s counsel, CC Counsel asserted that Mr.

Garfinkle was responsible for overseeing the Holocaust Program funds and that it was his

obligation to ensure that all invoices and time records submitted by JFS New Haven were

accurate. He reiterated Defendants’ position that there was “no universe” in which Mr. Garfinkle

would be allowed to work at an entity distributing Claims Conference funds again.


                                               13
         Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 14 of 20




       78.       CC Counsel once again referenced the Audit Report as the basis for Defendants’

position, but declined to provide Mr. Garfinkle with a copy of the Audit Report.

       79.       At no point did CC Counsel mention the July 25, 2018 email exchange between

Ms. Margolis and Ms. Peretz or otherwise disclose that Ms. Margolis had informed the Claims

Conference of Mr. Garfinkle’s employment with JCS Florida or that Ms. Margolis had implied

that this was cause for concern for the Claims Conference.

       80.       Mr. Garfinkle’s counsel subsequently obtained a copy of the Audit Report.

       81.       After thoroughly reviewing the Audit Report and cover letter, Mr. Garfinkle’s

counsel wrote to CC Counsel on October 3, 2018 to point out a number of discrepancies in

Defendants’ position and to demand that Defendants retract the CC Letter and confirm that the

Claims Conference would be willing to work with Mr. Garfinkle going forward.

       82.       Among other things, the October 3, 2018 letter pointed out the following

discrepancies:

                 a.     The Audit Report does not conclude that JFS New Haven submitted
                        “inaccurate invoices” as the Claims Conference repeatedly asserted, but
                        rather merely cites Ms. Sloan’s purported failure to maintain proper
                        documentation to support the invoices JFS New Haven submitted to JFS
                        Hartford in connection with the Holocaust Program;

                 b.     The Audit Report does not place any blame on Mr. Garfinkle for the
                        documentation issues identified by the audit for any other problems with
                        JFS New Haven’s administration of the Holocaust Program;

                 c.     The Claims Conference’s own audits did not reveal any concerns about
                        JFS New Haven’s documentation practices; and

                 d.     The Claims Conference and Schneider apparently continue to work with
                        the individuals most closely associated with the JFS Entities’


                                                 14
         Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 15 of 20




                       administration of the Holocaust Program, including Amy Rashba, Rita
                       Vinnitsky and Joan Margolis.

       83.     These discrepancies, among other facts, demonstrate that Defendants took action

against Mr. Garfinkle arbitrarily, maliciously and without any justification.

       84.     CC Counsel responded to the October 3rd letter in a letter dated October 18, 2018.

In his letter, CC Counsel did not address any of the discrepancies noted above but instead

continued to assert—without any articulated basis—that Defendants have “ample reason to

believe that Mr. Garfinkle had knowledge of JFS [New Haven’s] improper practices.”

       85.     CC Counsel did not offer any explanation for the fact that Defendants continue to

work with Mses. Rashba, Vinnitsky and Margolis—the individuals who actively managed the

Holocaust Program for JFS New Haven and JFS Hartford—while at the same time singling out

Mr. Garfinkle to be blacklisted.

       86.     CC Counsel’s letter further stated that the Claims Conference declined to

reconsider its position despite the identified discrepancies.

       87.     In a follow-up phone call, CC Counsel declined to provide any additional

explanation of the alleged “ample reason” for Defendants’ conduct towards Mr. Garfinkle and

continued to rely on the Audit Report as the sole basis for its attacks on him.

       88.     Separately, after reviewing the Audit Report and cover letter, Mr. Garfinkle’s

counsel contacted counsel for JFS New Haven in a further attempt to understand the source of

Defendants’ concerns. JFS New Haven’s counsel stated that he could not explain the apparent




                                                 15
           Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 16 of 20




disconnect between the results of the Audit Report and Defendants’ position with respect to Mr.

Garfinkle.

       89.     As a direct result of Defendants’ actions, Mr. Garfinkle was terminated from his

employment with JCS Florida which has caused him severe economic, reputational, physical and

emotional harm and distress.

       90.     Mr. Garfinkle and his family have been devastated by the upheaval directly

caused by Defendants’ malicious conduct.

       91.     Mr. Garfinkle’s sterling professional reputation has been permanently tarnished

by Defendants’ tortious conduct.

       92.     Despite his best efforts, Mr. Garfinkle has found it impossible to secure

employment with any Jewish social services organization as a direct result of Defendants’

conduct.

       93.     Mr. Garfinkle has suffered and continues to suffer substantial economic harm and

insecurity as a direct result of Defendants’ disparagement and tortious interference.

                                      CLAIM FOR RELIEF

                                           Count I
           (Tortious Interference with Business Relations—Against All Defendants)

       94.     Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 93 above as if they were fully set forth herein.

       95.     Mr. Garfinkle and JCS Florida had a business relationship in which JCS Florida

served as Mr. Garfinkle’s employer.



                                                16
           Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 17 of 20




       96.      Defendants knew that Mr. Garfinkle was hired by JCS Florida.

       97.      Defendants intentionally and improperly forced JCS Florida to terminate Mr.

Garfinkle without justification.

       98.      Defendants acted with the intent to harm Mr. Garfinkle’s career and reputation.

       99.      As a result of Defendants’ misconduct, Mr. Garfinkle was terminated by JCS

Florida and lost the benefits of his employment.

       100.     Mr. Garfinkle has suffered monetary damages due to Defendants’ tortious

conduct.

                                             Count II
             (Intentional Infliction of Emotional Distress—Against All Defendants)

       101.     Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 100 above as if they were fully set forth herein.

       102.     Defendants’ malicious interference in his employment has caused Mr. Garfinkle

extreme anxiety and severe emotional distress.

       103.     Defendants intended, or should have known, that their tactics—including

defaming Mr. Garfinkle to his new employer and maliciously strong-arming Mr. Garfinkle’s

employer into terminating him without reason—would cause emotional distress.

       104.     Defendants’ conduct as described herein was extreme and outrageous.

                                         Count III
                             (Defamation—Against All Defendants)

       105.     Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 104 above as if they were fully set forth herein.


                                                 17
         Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 18 of 20




       106.    Defendants maliciously and intentionally wrote the CC Letter to JCS Florida.

       107.    Defendants knew that the statements in the CC Letter implicating Mr. Garfinkle

were false and would damage his reputation.

       108.    As a result of the defamatory statements in the CC Letter, Mr. Garfinkle was

terminated by JCS Florida and lost the benefits of his employment.

       109.    Mr. Garfinkle has suffered, inter alia, monetary and reputational damages due to

Defendants’ conduct.

                                           Count IV
                          (Civil Conspiracy—Against All Defendants)

       110.    Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 109 above as if they were fully set forth herein.

       111.    On information and belief, Defendants had an agreement between and among

themselves, JFS Hartford, and other unnamed co-conspirators, to tortiously interfere with Mr.

Garfinkle’s employment.

       112.    On information and belief, Defendants sent the CC Letter in furtherance of their

agreement to tortiously interfere in Mr. Garfinkle’s employment.

       113.    As a result of the CC Letter, Mr. Garfinkle was terminated by JCS Florida and

lost the benefits of his employment.

       114.    Mr. Garfinkle has suffered, inter alia, monetary and reputational damages due to

Defendants’ conduct.




                                                18
          Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 19 of 20




                                      PRAYER FOR RELIEF

                WHEREFORE, Mr. Garfinkle respectfully requests that this Court grant judgment

in his favor and award the following relief:

         A.     Actual and consequential monetary damages of no less than $155,000 in an

amount to be determined at trial;

         B.     Punitive damages and attorney’s fees;

         C.     Money damages to compensate Mr. Garfinkle for the emotional distress he has

suffered in an amount to be determined at trial;

         D.     A permanent injunction barring Defendants from defaming Mr. Garfinkle or

interfering with his future employment;

         E.     Reimbursement for the fees and expenses incurred in bringing this lawsuit; and

         F.     Such additional relief as the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

         Plaintiff Jonathan Garfinkle hereby demands a trial by jury on all issues so triable of

right.




                                                   19
Case 1:19-cv-07007-JPO Document 2 Filed 07/26/19 Page 20 of 20




                            PLAINTIFF
                            JONATHAN GARFINKLE


                            By: /s/ Tony Miodonka
                               Michael Q. English
                               Tony Miodonka
                               Six Landmark Square
                               Stamford, CT 06901-2704
                               Tel: (203) 325-5000
                               Fax: (203) 325-5001
                               E-mail: menglish@fdh.com
                                       tmiodonka@fdh.com




                              20
